Citation Nr: 0600017	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  04-34 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2000 RO decision that denied an increased 
disability rating in excess of 50 percent for service-
connected PTSD.  In April 2001, the veteran filed a notice of 
disagreement (NOD) with the RO's decision. See 38 C.F.R. § 
20.201; see also Gallegos v. Gober, 14 Vet. App. 50 (2000) 
(an NOD need only consist of a writing which expresses 
disagreement with an RO decision).  

In October 2001, the veteran filed a claim seeking 
entitlement to a TDIU rating.  In June 2002, the RO issued a 
rating decision which denied entitlement to a TDIU rating, 
and continued the denial of an increased disability rating in 
excess of 50 percent for PTSD.  In October 2003, the veteran 
filed an NOD, and in July 2004, the RO issued a statement of 
the case addressing both the veteran's increased rating and 
TDIU claims.  In September 2004, the veteran timely perfected 
his appeal herein.

In August 2005, the veteran and his spouse testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran is seeking an increased disability rating, in 
excess of 50 percent, for his service-connected PTSD.  He 
further claims that this condition renders him unemployable.  
After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary.  

The veteran's most recent VA examination for PTSD, conducted 
in April 2003, diagnosed him with PTSD and dysthymic 
disorder, and listed a global assessment of functioning (GAF) 
score of 55.  The VA examiner stated, "[d]ue to his PTSD, 
this claimant would still be expected to struggle in most 
work settings at the present time, unless he were self-
employed.  The prognosis for further improvement in his PTSD 
condition is very guarded now."  

Statements from the veteran received following this 
examination, dated in October 2003 and in September 2004, 
noted that he has been unable to work, even on a part-time 
basis, due to his PTSD.  In a recent statement from the 
veteran, dated in May 2005, he indicated that in the past 
year (2004) he has had three different jobs, all of which he 
had to leave due to problems with his PTSD.

During his videoconference hearing before the Board in August 
2005, the veteran testified that he had started a new 
position of employment approximately six weeks earlier.  He 
also indicated, however, that this position was likely 
temporary, and that he is only able to maintain this 
employment due to family connections.  He also expressed his 
belief his symptoms had worsened since he was last examined 
and his representative specifically requested the veteran be 
re-examined.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Under the circumstances of this case, the 
Board believes that the veteran should be scheduled for a new 
VA examination to evaluate the current severity of his 
service-connected PTSD.  The Board further believes that an 
attempt should be made, with the veteran's assistance, to 
obtain any additional medical treatment records which appear 
to be available.  Finally, the veteran should be asked to 
complete an updated application for increased compensation 
based on unemployability, VA Form 21-8940.   

In addition to the above-cited development, the Board finds 
that the RO should request, with the assistance of the 
veteran, all available treatment records relating to the 
veteran's service-connected eczema during the past five 
years.  At his hearing before the Board, the veteran 
testified that he was being treated for this condition with 
creams prescribed by the VA, and that this condition has 
affected his employment potential.  After obtaining all 
available records, the RO should schedule the veteran for a 
VA examination to determine the current severity of this 
condition.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  Obtain copies of the veteran's 
treatment records for eczema at the VA 
Mountain Home medical facility since 
October 2000, and his records of 
treatment for PTSD since March 2005.  
Also ask the veteran if he received 
treatment for these disabilities from any 
other source for these time periods, and 
attempt to obtain the records from those 
identified sources.  

2.  Ask the veteran to complete and 
return an updated VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability.

3.  When the above development has been 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an appropriate 
examination to determine the severity of 
his PTSD.  Send the claims folder to the 
examiner for review.  The examiner should 
review the pertinent information in the 
claims folder.  The examiner should 
identify all symptoms and functional 
impairment due to the veteran's 
psychiatric condition.  The examiner 
should provide a global assessment of 
functioning score based on the veteran's 
PTSD and should render an opinion as to 
whether this condition is so severe as to 
render the veteran unemployable.  The 
supporting rationale for all opinions 
expressed should also be provided.  

4.  The veteran should also undergo a VA 
examination to determine the current 
severity of his service-connected eczema.  
The claims file should be made available 
to the examiner for review.  The examiner 
should note the frequency of any flare-ups 
the veteran reports and any treatment the 
veteran undergoes for the condition.  In 
addition to describing the appearance and 
effects of the skin disability, the 
examiner is asked to provide the 
percentage of the entire body, and the 
percentage of exposed areas, affected by 
the service-connected eczema.  

5.  Thereafter, readjudicate the 
veteran's claims for an increased 
disability rating in excess of 50 percent 
for his service-connected PTSD, and his 
claim for entitlement to a TDIU rating.  
If either claim remains denied, provide 
the veteran and his representative with a 
supplemental statement of the case, and 
give them an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

